POS, J.
This cause is here upon appeal by the defendant from a judgment of conviction in the criminal court of Buchanan county convicting the defendant of an assault with intent to kill.
On June 24, 1905, the prosecuting attorney of Buchanan county filed an information charging the defendant with an assault with intent to kill. The date of the alleged offense was June 6,1905, and the person assaulted was one Maud Danby. At the June term, 1905, of the criminal court of said county, the defendant was convicted and sentenced to ten years in the penitentiary. His motions for new trial and in arrest being *257overruled, defendant appealed. No bill of exceptions was filed, and the time for filing same has expired; hence, we have nothing before us for consideration except the record proper.
The record in this cause discloses that the information filed by the prosecuting attorney was in proper form, duly verified and correctly charged the offense of which the defendant was convicted. Upon being formally arraigned the defendant entered a plea of not guilty and he was put upon his trial, the result of which has heretofore been indicated. So far as the record discloses, the trial of this cause seems to have been in every way regular; the jury was duly empaneled and sworn to try the case and the verdict returned by them, as well as the judgment upon it, is in approved form.
Finding no error, the judgment of the trial court should be affirmed, and it is so ordered.
All concur.